Citation Nr: 1310931	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  06-39 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right shoulder disorder.

3.  Entitlement to service connection for a disability manifested by leg cramping.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1969 to September 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board, in pertinent part, remanded the issues remaining on appeal for additional development in October 2010 and November 2012.

The issue of entitlement to service connection for tinnitus was referred by the Board in November 2012 for appropriate action by the Agency of Original Jurisdiction (AOJ).  There is no indication of any subsequent development or adjudication and it is again referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A chronic back disability was not manifest during active service, arthritis of the spine was not manifest within one year of service, and a present back disability is not shown to have developed as a result of an established event, injury, or disease during active service.

2.  A right shoulder disability was not manifest during active service, arthritis of the shoulder was not manifest within one year of service, and a present right shoulder disability is not shown to have developed as a result of an established event, injury, or disease during active service.

3.  Leg cramps were noted upon enlistment examination and a disability manifested by leg cramping underwent no increase in disability during active service.

4.  A present right ear hearing loss disability for VA compensation purposes is not shown and a left ear hearing loss disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.


CONCLUSIONS OF LAW

1.  A chronic back disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

2.  A chronic right shoulder disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

3.  A disability manifested by leg cramping was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).

4.  A hearing loss was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his claims by correspondence dated in January 2006.

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service medical records, VA treatment and examination reports, private treatment records, and the Veteran's statements in support of his claims.  The Veteran submitted private medical records in support of his claims in January 2008 and correspondence dated in January 2012 reported there was no additional evidence.  The development requested on remand in October 2010 and November 2012 has been substantially completed.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2012).  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant. 

Service Connection, Generally

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by the veteran's service record, the official history of each organization in which the Veteran served, the Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  Arthritis and sensorineural hearing loss are chronic diseases for presumptive service connection purposes.

For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. Feb. 2013).  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that even though a disease is not included on the list of presumptive diseases a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a claimed disorder is not included as a presumptive disorder direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal Circuit has held that a veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007)

Lay evidence presented by a Veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  In determining whether evidence submitted by a veteran is credible VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility); Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102 (2012).

Back and Right Shoulder Claims

The Veteran's April 1969 pre-induction examination revealed a normal clinical evaluation of the spine and upper extremities.  An April 1971 report noted he complained of low back pain over two weeks and present sacral pain without radiation.  There was full range of motion on examination.  Deep tendon reflexes were 2+ and equal and strong.  There was no evidence of muscle spasm and no diagnosis was provided.  Records show he complained of chronic pain on medial rotation of the right shoulder.  An X-ray examination in September 1972 revealed no significant abnormality.  An October 1972 report noted physical examination revealed a tender biceps tendon.  A diagnosis of bicipital tendonitis was provided.  A May 1973 report of medical history noted low back pain, especially with running, but no history of injuries.  A history of painful or "trick" shoulder was denied.  A May 1973 separation examination revealed normal clinical evaluations of the spine and upper extremities.

In statements in support of his claims the Veteran reported that he had experienced continued back and right shoulder symptoms after service.  No specific symptoms were identified.

Private medical records dated in November 2002 show the Veteran complained of intermittent low back pain since the 1970's and that his shoulders had been bothering him for about two years.  He denied any past injuries or accidents.  The examiner noted sacroiliac weightbearing joint slippage, bilateral lower fossa, and right leg shortness.  The diagnoses included lumbosacral neuralgia and neuralgia syndrome of the lower limbs, lumbar syndrome, lumbalgia, lumbar neuralgia, pain in the thoracic spine, thoracic neuralgia, cervical neuralgia, and cervicalgia.  An October 2006 report noted the Veteran was a police officer and that he injured his right shoulder approximately one month earlier at the police academy.  It was noted an X-ray study revealed acromioclavicular joint arthritis and that magnetic resonance imaging (MRI) revealed subscapular, long head biceps tendon, and supraspinatus tendon tears.  A November 2006 report noted he underwent right shoulder rotator cuff and subscapular repair.  

On VA examination in November 2010 the Veteran reported that he injured his right shoulder playing football during active service, that after service he continued to have pain performing pushups, and that in 2006 he injured the shoulder again at the state trooper academy with subsequent rotator cuff and subscapularis repair surgery.  He reported that he was seen for back pain in 1971 and that he presently had back pain every day with radiation to the right thigh.  The examiner noted symptoms including right shoulder stiffness and weakness and provided a diagnosis of right shoulder strain with history of rotator cuff and supraspinatus repair.  An examination of the back revealed stiffness, lumbar spine flattening, and pain on motion.  X-ray studies of the lumbar spine revealed degenerative changes at the lumbosacral junction.  The examiner found degenerative joint disease and right shoulder strain with history of rotator cuff and supraspinatus repair were less likely caused by or as a result of active service, and noted there was no indication of a problem during active service and no evidence of a chronic condition with onset during active service.  

A January 2013 VA examination report included present diagnoses of lumbar spine degenerative arthritis and rotator cuff tear status post surgical repair.  The examiner noted that the evidence demonstrated the Veteran sustained a back strain during active service without evidence of arthritis at that time based upon the self-limited nature of the condition and negative X-ray studies.  His current back condition was found to be most likely due to age and the physical nature of his post-service employment.  It was further noted that the biceps tendonitis disorder for which he was treated in service was not the same as a rotator cuff tear and was confirmed by the self-limited nature of his symptoms.  The examiner found the Veteran's current right shoulder condition was most likely due to the well-documented injury he had after service, the physical nature of his post-service occupation, and age.

Based upon the evidence of record, the Board finds that chronic back or right shoulder disabilities were not manifest during active service, arthritis was not manifest within one year of service, and a present back and right shoulder disabilities are not shown to have developed as a result of an established event, injury, or disease during active service.  The November 2010 and January 2013 VA medical opinions in this case are persuasive and based upon adequate rationale.  The opinions are shown to have been based upon thorough examinations, thorough review of the evidence of record, and adequate consideration of the Veteran's statements concerning symptom manifestations.  

While the Veteran is competent to provide evidence as to observations and some medical matters, his statements are, at most, conclusory assertions of a nexus between his present back and right shoulder disabilities and symptoms manifest during service.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  As questions of a medical diagnosis of arthritis and shoulder pathology and any relationship to an incident during service are complex etiological questions akin to the type of medical matters which courts have found laypersons are not competent to provide, his statements are insufficient to establish service connection.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a lay person is competent to provide etiology or nexus evidence).  The Board finds the Veteran is not competent to state that any symptoms he experienced during service were due to his lumbar spine degenerative changes or right shoulder tears nor that any subsequently developing back or shoulder disabilities are etiologically related to the back and shoulder problems he experienced in service.  Back strain and bicipital tendonitis are not chronic diseases for which service connection may be established based upon a continuity of symptomatology.  See Walker v. Shinseki, supra.  

In summary, the Board finds the preponderance of the evidence in this case is against the claims for entitlement to service connection for a back disorder and a right shoulder disorder.  The competent medical opinions in this case show that the Veteran's present lumbar spine and right shoulder disabilities were not manifest during active service and did not develop as a result of active service.  Instead, they are shown to be most likely attributable to post-service injuries, the physical nature of his post-service occupation, and age.  Therefore, the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Leg Cramp Disability Claim

A veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304 (2012).  The regulations provide that determinations should not be based on medical judgment alone as distinguished from accepted medical principles, or on history alone without regard to clinical factors pertinent to the basic character, origin and development of such injury or disease.  They should be based on thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof.  The history conforming to accepted medical principles should be given due consideration, in conjunction with basic clinical data, and be accorded probative value consistent with accepted medical and evidentiary principles in relation to value consistent with accepted medical evidence relating to incurrence, symptoms and course of the injury or disease, including official and other records made prior to, during or subsequent to service, together with all other lay and medical evidence concerning the inception, development and manifestations of the particular condition will be taken into full account.  Signed statements of veterans relating to the origin or incurrence of any disease or injury made in service if against his or her own interest is of no force and effect if other data do not establish the fact.  Other evidence will be considered as though such statement were not of record.  38 C.F.R. § 3.304(b).

VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).  If there is clear and unmistakable evidence to show that a veteran's disability was both preexisting and not aggravated by service (a two-prong test), then that veteran is not entitled to service-connected benefits.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed Cir. 2004).

The Court has held that the phrase "clear and unmistakable evidence" means that the evidence "cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258-59 (1999) (citing definition of "clear and unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  It was noted, in essence, that the non-adversarial nature of VA compensation laws made VA's presumption rebuttal burden distinguishable from other evidentiary presumption law theories, but that VA was not precluded from assessing the probative value of the other contrary evidence of record in meeting this burden.  The Court found that "[t]he Board is free to reject this evidence if it lacks competency or credibility. Furthermore, the Board may find that the evidence is of such low probative value that it does not affect the "unmistakability" of the evidence showing preservice inception of the seizure disorder. In short, the Board is not precluded from finding that the condition existed prior to service simply because there is some evidence to the contrary if their findings of fact indicate that the contrary evidence is of no weight or otherwise non-probative. However, the Board must provide reasons and bases for such a finding."  Id. at 261-262.  

Alternatively, a preexisting injury or disease (i.e., one noted at service enlistment) will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2012).  In Crowe v. Brown, 7 Vet. App. 238 (1994), the Court noted that the presumption of soundness attaches only where there has been an induction medical examination and where a disability for which service connection is sought was not detected at the time of such examination.  It was noted that the regulation terminology denotes only such conditions as are recorded in examination reports and that history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. In the absence of proof of a present disability there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).  

The pertinent evidence of record in this case shows that in his April 1969 report of medical history the Veteran noted cramps in his legs.  His April 1960 pre-induction examination revealed a normal clinical evaluation of the lower extremities.  Service treatment records are negative for complaint, treatment, or diagnosis of a disability manifested by leg cramping.  A May 1973 separation examination report noted cramps in legs associated with exercise and normal lower extremities upon clinical evaluation.  

In statements in support of his claims the Veteran reported, in essence, that he had experienced continued leg cramping symptoms after service.  No specific symptoms were identified.

On VA examination in November 2010 the Veteran reported the onset of leg cramps prior to service and that he continued to have leg cramps about once or twice per week.  He stated they always happened at night in the calves or thighs, that there were no known triggers, that he had received no treatment, and that the disorder was no different since its onset.  The examiner found his leg cramps were less likely caused by or as a result of active service and noted there was no indication of a problem during active service and no evidence of a chronic condition with onset during active service.  

A January 2013 VA examination report included a diagnosis of bilateral exertional compartment syndrome.  It was noted the Veteran reported he had cramps in the legs prior to service which he associated with playing sports, that he had cramps in the legs during service which he associated with walking around the flight line, and that since service he had received no diagnosis of a specific muscle or joint condition.  The examiner found the Veteran's leg cramp condition was less likely aggravated by his time in service.  It was noted there was no evidence of current treatment, that the condition preceded service, that the disorder was likely due to exertion before and during service, and that there was no medical evidence of aggravation during or after service.

Based upon the evidence of record, the Board finds that leg cramps were noted upon enlistment examination and that a disability manifested by leg cramping underwent no increase in disability during active service.  The November 2010 and January 2013 VA medical opinions in this case are persuasive and based upon adequate rationale.  The opinions are shown to have been based upon thorough examinations, thorough review of the evidence of record, and adequate consideration of the Veteran's statements concerning symptom manifestations.  The Board finds the preponderance of the evidence in this case demonstrates that leg cramps associated with exertion clearly existed prior to service and that there is no evidence they increased in severity during service.  In fact, at his November 2010 examination the Veteran stated they were no different than since their onset prior to service.  Therefore, the claim must be denied.  

Hearing Loss Claim

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2012).

Once the requirements of 38 C.F.R. § 3.385 (2012) have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a Veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

The pertinent evidence shows that upon pre-induction examination in April 1969 an audiological evaluation revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
30
35
35
LEFT
25
15
25
35
35

A September 1969 audiological evaluation at the time of service entry revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
---
5
LEFT
0
0
0
---
0

Service treatment records are negative for complaint, treatment, or diagnosis for hearing loss.  A September 1970 report noted cerumen in the ears was treated with irrigation.  In his May 1973 report of medical history the Veteran reported occasional excessive cerumen accumulation which required irrigation and a past history of earaches.  

A May 1973 separation examination revealed a normal clinical evaluation of the ears.  On audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
10
20
LEFT
10
5
5
15
10

In statements in support of his claim the Veteran reported, in essence, that he had hearing loss which had continued after service.  No specific symptoms were identified.

Private medical records dated in January 2007 noted the Veteran complained of a history of military noise exposure and hearing loss, right greater than left.  The examiner noted his tympanic membranes were retracted, bilaterally, and that audiometry revealed mild hearing loss and sensorineural hearing loss in the right ear and moderate hearing loss and sensorineural hearing loss in the left ear.  An audiological evaluation graph indicates pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
35
LEFT
20
25
25
40
40

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The examiner R.L.R, M.D., provided diagnoses of sensorineural hearing loss and eustachian tube dysfunction.

On VA authorized audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
40
65
LEFT
10
20
20
40
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  It was noted the Veteran reported military noise exposure significant for service around jet airplanes without hearing protection.  He stated he had worked as a state trooper for 25 years with use of hearing protection devices as needed.  He denied any significant recreational noise exposure.  The examiner stated that based upon the evidence in the claims file it was not likely that military noise exposure caused the Veteran's bilateral hearing loss.  

On VA authorized audiological evaluation in January 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
35
35
LEFT
15
25
20
45
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 94 percent in the left ear.  The examiner found it was not likely that the Veteran's bilateral hearing loss was caused by or a result of an event in military service.  In a subsequent addendum the examiner noted the Veteran had served in security on a B-52 flight line and that he reported he was not provided hearing protection.  It was noted that pure tone testing in an April 1969 pre-induction examination report revealed mild bilateral hearing loss, but that a repeat examination at the time of service entry in September 1969 indicated hearing was within normal limits.  It was also noted that his May 1973 separation examination indicated bilateral hearing within normal limits with significant threshold shifts at the 500, 1000, and 4000 Hertz levels in the right ear only.  This shift was found to be at least as likely as not due to his military noise exposure.  There was no significant shift in the left ear.  

Based upon the evidence of record, the Board finds that a present right ear hearing loss disability for VA compensation purposes is not shown and that a left ear hearing loss disability was not manifest during active service and is not shown to have developed as a result of an established event, injury, or disease during active service.  Although the private medical records include a January 2007 graph indicative of a right ear hearing loss for VA purposes, neither the actual test findings nor the details as to the testing methodology used were provided.  As the December 2010 and January 2013 are shown to have been conducted by VA audiologists under the protocols for VA compensation examinations, they are found to be a more persuasive representation of the Veteran's right ear hearing acuity over the course of this appeal.  But see McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim). 

While the Veteran is considered to be competent to describe symptoms of decreased hearing during service and which continued after service, he is not competent to state that he had a hearing loss disability for VA compensation purposes during service nor to provide an etiology opinion as to any such disability manifest by competent evidence many years after service.  The competent evidence in this case demonstrates that since January 2007 the Veteran has had decreased bilateral hearing acuity and sensorineural hearing loss to some degree, but the persuasive medical evidence demonstrates no present right ear hearing loss for VA compensation purposes and that based upon audiometry studies prior and during active service his left ear hearing loss was not caused by or a result of service.  The December 2010 and January 2013 VA medical opinions are shown to have been based upon thorough examinations, thorough review of the evidence of record, and adequate consideration of the Veteran's statements concerning his military noise exposure and symptom manifestations.  

The Board finds the preponderance of the evidence is against the Veteran's service connection claim for right or left ear hearing loss.  Therefore, the claim must be denied.


ORDER

Entitlement to service connection for a back disorder is denied.

Entitlement to service connection for a right shoulder disorder is denied.

Entitlement to service connection for a disability manifested by leg cramping is denied.

Entitlement to service connection for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


